NATIONWIDE MUTUAL FUNDS Nationwide Bailard Cognitive Value Fund Nationwide Bailard Emerging Markets Equity Fund Nationwide Bailard International Equities Fund Nationwide Bailard Technology & Science Fund Nationwide Geneva Mid Cap Growth Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Balanced Fund Nationwide HighMark Large Cap Core Equity Fund Nationwide HighMark Large Cap Growth Fund Nationwide HighMark Small Cap Core Fund Nationwide HighMark Value Fund Nationwide Ziegler Equity Income Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Supplement dated May 22, 2015 to the Prospectus dated March 1, 2015 (as revised May 1, 2015) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Nationwide HighMark Balanced Fund Effective June 23, 2015 (“Effective Date”), new account requests, exchanges into the Fund and purchase orders for Fund shares will no longer be permissible (other than those purchase orders received through dividend reinvestments or purchase orders from qualified retirements plans or their participants who are existing shareholders as of the Effective Date). PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
